Citation Nr: 0914011	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-34 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel






INTRODUCTION

The appellant enlisted in the U.S. Army Reserve in September 
1979 and served in the Reserve and then National Guard, from 
which she retired with 20 years' service in July 2000.  Her 
Personnel Qualification Record, DA Form 2-1, reflects that 
she was ordered to three weeks of active duty for training 
(ADT), for her basic combat training, from October 29 to 
November 16, 1979, at Fort McClellan, Alabama.  The record 
does not document other specific dates of ADT over the years, 
other than a Statement of Medical Examination and Duty 
Status, DA Form 2173 which shows she was ordered to two weeks 
ADT for annual training from June 15 to 28, 1992, at Fort 
Jackson, SC.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.



FINDINGS OF FACT

1.  An unappealed January 1994 rating decision denied service 
connection for a left knee disorder.

2.  The evidence associated with the claims file subsequent 
to the January 1994 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a left knee disorder has been 
received, and the claimant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In requests to reopen previously denied claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2006, VA sent the claimant a letter informing her of 
the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  It included the basis for the previous denial and 
stated the new evidence must relate to that fact.  The letter 
informed the claimant that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is her responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in her possession to the 
RO.  In addition, the letter described how VA calculates 
disability ratings and effective dates.  

The Board finds that the contents of the April 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Kent, supra.  In addition, the June 2006 rating decision, 
October 2006 SOC, and November 2006 SSOC explained the basis 
for the RO's action, and the SOC and SSOC provided her with 
additional 60-day periods to submit more evidence. 

However, it is the Board's opinion that VA's duty to assist 
dictates that further development of this claim take place 
prior to appellate review, for the reasons set forth in the 
Remand section below.

II.  New and Material Evidence to Reopen the Left Knee Claim

At the outset, the Board notes that the RO has characterized 
the appellant as a "veteran" and indicated that she served 
on "active duty" from June 15, 1992, to June 28, 1992.  
Both assumptions appear to be incorrect, since the appellant 
has not alleged, and the records do not show, that she ever 
served on active duty.

Under the law, service-connected disability compensation may 
only be paid to a veteran.  The term "veteran" is defined 
in 38 U.S.C.A. § 101(2) as "a person who served in the 
active military, naval, or air service", which includes 
active duty and any period of active duty for training (ADT) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  "Active duty" is defined in 38 U.S.C.A. § 101(21) 
to include full time duty in the Armed Forces, other than 
active duty for training.  Further, ADT includes full-time 
duty performed by Reserve or National Guard members for 
training purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Annual training is an example of ADT, while weekend 
drills are inactive duty training (IADT). 

Therefore, in order to establish status as a veteran entitled 
to VA disability compensation under the law based upon active 
duty for training, the appellant must establish that she is 
disabled due to injury or disease incurred in or aggravated 
in the line of duty during that ADT period.  38 U.S.C.A. §§ 
101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 
7 Vet. App. 466, 470-71 (1995).  


Without the status as a veteran, a claimant trying to 
establish service connection cannot use the many presumptions 
in the law that are available only to veterans.  For example, 
presumptive periods do not apply to ADT or IADT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  In addition, in 
trying to establish that a pre-existing condition was 
aggravated during active military service, the presumption of 
soundness of 38 U.S.C.A. §§ 1111, 1132 and the presumption of 
aggravation of 38 U.S.C.A. § 1153 are not applicable to 
persons who have not previously established the status of 
"veteran."  Paulson, supra. 

In November 1992, the appellant raised a claim of entitlement 
to service connection for a left knee disorder.  This claim 
was denied in a January 1994 rating decision and confirmed in 
a March 1995 SOC.  The claimant did not file a timely appeal.  
Consequently, the January 1994 rating decision was final 
based upon the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

In March 2006, the claimant filed a request to reopen her 
claim for service connection for a left knee disorder.  The 
claim was denied in a June 2006 rating decision that is the 
subject of the instant appeal.  Based on the procedural 
history outlined above, the first issue for consideration 
with respect to the claimant's claim is whether new and 
material evidence has been received to reopen the claim.  

It appears that the RO addressed the left knee disorder claim 
on the merits, in part, in its July 2006 rating decision, 
October 2006 SOC, and November 2006 SSOC.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

As applicable to this case, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the claimant in developing the facts 
necessary for her claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the January 1994 rating 
decision denying the claimant's claim of entitlement to 
service connection for a left knee disorder included service 
treatment records (STRs), records from the Walla Walla 
General Hospital, and records from Dr. S.B.H. relating to the 
claimant's prior and current knee problems.   

The STRs confirm the claimant's assertion that a left knee 
injury occurred during active duty for training in June 1992.  
Records from Dr. S.B.H. show that the claimant had a long 
history of bilateral knee problems which pre-existed her 1992 
injury, and that she underwent left knee surgery in 1988.     

Based on the above evidence, the claim was denied.  
Specifically, the RO in January 1994 determined that the 
claimant's left knee disorder had begun prior to her 1992 
ADT, noting that she had undergone previous arthroscopic 
surgery on the left knee in December 1988 to ameliorate a 
problem of childhood origin.  The RO further noted that the 
claimant had been seen for knee pain during PT (physical 
training) on the second day of the 1992 annual training, and 
that her knee problem was not aggravated (i.e., permanently 
worsened) by the injury in 1992. 

Evidence added to the record since the time of the last final 
denial in January 1994 includes additional statements from 
the claimant regarding the specifics of her left knee injury, 
essentially asserting that she had problems with her knees 
during her first period of ADT (basic training) in October 
1979, when was told that she had chondromalacia and that it 
was hereditary.  She further stated that she had been 
compelled to meet physical standards each year, including 
completion of a timed two-mile run, which by 1985 was causing 
her knee problems and led to her left knee surgery in 1988.  
She said that on the third day of her 1992 ADT, she had to go 
on sick call after running 21/2 miles the first day and three 
miles the second, after which she was given a limited duty 
physical profile permitting no running.  After returning 
home, she was diagnosed by Dr. J.E.M. with pes anserine 
tendonitis.  She said she transferred to the National Guard 
in 1994 (the Form 2-1, and Orders 005-020 dated in January 
1994 show the effective date as being in September 1993), and 
was initially required to complete the two-mile run as part 
of the annual PT test.  She also described an incident in 
1997, at Michigan Army National Guard (MANG) camp, when she 
struck her left leg on a tree stump while on night movement 
with full pack and weapon, and was seen on sick call.  Then, 
in the summer of that same year, she slipped and had left hip 
and knee pain while coaching youth flag football.

Additional evidence submitted with the request to reopen her 
claim consisted of records from J.E.M.,  M.D., showing 
treatment since 1994 for persistent left knee complaints; and 
records of C.L.P., M.D., showing treatment and surgery for a 
left hip anterior labral tear in 1999-2000.

Also submitted was a letter from T.R.K. (whom the claimant 
married in March 1978, and who said he had served with her in 
the Army Reserve and National Guard for 20 years), stating 
that the claimant did not have any knee problems until the 
1992 incident during training.

With consideration of the doctrine of resolving reasonable 
doubt in favor of the claimant, the Board finds that the 
evidence added to the record since the previous January 1994 
denial constitutes new and material evidence.  It addresses 
the possibility of permanent aggravation of a pre-existing 
injury, which is an unestablished fact necessary to 
substantiate the claim.  Further, it is not redundant, as 
there have been no previous documents supporting the 
claimant's contention that her condition was permanently 
worsened during ADT.  Finally, it does raise a reasonable 
possibility of substantiating the left knee disorder claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have been satisfied, and the claim is reopened.  

Prior to the Board considering the claim on the merits, 
however, additional development is required, and will be 
addressed in the Remand below.

ORDER

New and material evidence has been submitted, and the claim 
for entitlement to service connection for a left knee 
disorder is reopened.  To this extent only, the appeal is 
granted.


REMAND

The Board is of the opinion that VA's duty to assist includes 
affording the claimant a VA examination under the facts and 
circumstances of this case.  

A VA examination was scheduled in August 1993 in relation to 
the claimant's initial left knee claim, but she could not 
attend the examination because she had moved to another 
State.  She did not inform VA of her new address until after 
the move had taken place.  The claimant requested that a new 
VA examination be scheduled, but this request was denied.  
Moreover, a VA examination was never scheduled following the 
claimant's March 2005 request to reopen her claim of 
entitlement to service connection for the left knee disorder.  

The claimant contends that her left knee disorder is either 
an entirely new and separate disorder which arose during 
active duty for training, or that her pre-existing left knee 
problems were permanently aggravated by running injuries 
incurred during ADT.  There are no competent opinions in the 
claims file addressing this issue.  Thus, the Board finds 
that a medical opinion is necessary in order to determine 
whether the claimant's left knee disorder was either caused 
by or permanently aggravated during active duty for training.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, with regard to the left hip disorder claim, the 
Board finds that a VA examination is necessary.  
Specifically, although the medical documents indicate that a 
left hip injury occurred during a non-service-related event 
in August 1997 when the claimant was supervising a youth flag 
football game, her local representative contended in a 
February 2007 VA Form 646 that the left hip condition was 
caused or aggravated by the left knee disorder.  Also, the 
appellant claims she was treated after she struck her left 
leg on a stump at Michigan Army National Guard camp in 1997. 

In view of the foregoing, the RO should attempt to verify the 
appellant's period of ADT in 1997, and any sick call 
treatment she received at that time, and then obtain a 
medical opinion to address the nexus issues in this case.  
The case is REMANDED for the following action:

1.  With reference to the claimant's 
Personnel Qualification Record, DA Form 2-
1, in the file, attempt to obtain records 
of her periods of active duty for training 
in addition to the 1979 and 1992 periods of 
ADT already documented, to include any 
reports of medical examinations, medical 
treatment, and limited duty physical 
profiles.  In this regard, please note that 
she transferred from the Army Reserve to 
the Army National Guard in September 1993.

2.  After adding any newly obtained records 
to the claims file, afford the claimant an 
examination with regard to the causation or 
etiology of her currently claimed left knee 
and left hip disorders.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished, and a complete rationale for 
any opinion expressed should be provided.  
The claims file must be made available to 
the examiner for review of the medical 
history in conjunction with the 
examination.  

a.  Specifically, with regard to the left 
knee, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimant 
had a left knee disorder before her first 
period of active duty for training (ADT) 
in the Army Reserve in 1979 and, if so, 
that the pre-existing disorder was 
aggravated during the ADT.        

b.  In the alternative, if the answer to 
the above question is in the negative, 
i.e., there was no pre-existing disorder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the claimant incurred a 
chronic left knee disorder during the 
1979 ADT.  

c.  The examiner should apply the same 
analysis to the claimant's later periods 
of ADT in 1992 and 1997, as well as any 
other periods of ADT identified on remand 
by the RO in which complaints or 
treatment of left knee trouble were 
reported.

d.  In answering the above questions, the 
examiner should be made aware that the 
claimant has thus far alleged three 
separate incidents which occurred on ADT: 

i.  October 1979, during basic 
training on her first period of ADT - 
knee pain while running, was told it 
was chondromalacia.

ii.  June 1992, during another period 
of ADT - knee pain while running, went 
home and was told it was pes anserine 
tendonitis.

iii.  October 1997, during another 
period of ADT - struck stump with left 
leg during night movement, went on 
sick call. 

iv.  Any additional periods of ADT 
during which complaints or treatment 
of left knee trouble were reported 
will be identified by the RO on 
remand.

e.  Next, with regard to the left hip, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the claimant's left 
knee disorder caused or aggravated her 
left hip disorder.  Again, the examiner 
should provide an explanation for the 
opinions reached.

f.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

g.  Note:  The term "aggravated" in the 
context of the left knee disorder refers 
to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.  
With regard to whether the left knee 
disorder caused or aggravated the left 
hip disorder, any increase in severity of 
the left hip disorder that is proximately 
due to or the result of the left knee 
disorder, and not due to the natural 
progress of the left hip disorder, will 
constitute "aggravation."

2.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the claimant and her 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals





[Appeal Rights notice, VA Form 4597 (June 2008), enclosed 
with Original]



